DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed November 24, 2021. As directed by the amendment, claims 20-28 have been amended and claims 29-30 were previously withdrawn. As such, claims 20-28 remain under consideration in the instant application.
Claim Objections
Claims 20-28 are objected to because of the following informalities:  claim 20 should recite “the plate assembly comprising a plate having coextensive top and bottom surfaces having a central area”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-21, 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blacklidge et al. (US 2019/0175236), hereinafter “Blacklidge”.
Regarding claim 20, Blacklidge discloses a method of performing a bone fusion comprising accessing a set of bone or bone fragments to be fused (¶68) and implanting a plate assembly on the set of bone or bone fragments (¶72), the plate assembly comprising a plate (200) having coextensive top 
Regarding claim 21, Blacklidge discloses the method as set forth in claim 20, wherein the bone fusion is a wrist fusion (“it should be understood that the devices and methods may be used with other bones of the body having similar structures, for example the upper extremity, and more specifically, with the bones of the wrist, hand, and arm,” ¶54).  
Regarding claim 23, Blacklidge discloses the method of performing a bone fusion as set forth in claim 20, including the further step of forming a countersunk recess in a bone fragment and the side wall has a rim that is positioned in the countersunk recess (¶74).  
Regarding claim 24, Blacklidge discloses the method of performing a bone fusion as set forth in claim 20, including the step of implanting the screw in the intermediate offset recess to reduce a bone fragment (¶75).  
Regarding claim 25, Blacklidge discloses the method of performing a bone fusion as set forth in claim 20 wherein the screw holes are internally threaded and including the step of threading screws having externally threaded heads in the internally threaded screw holes (¶62-63).  
Regarding claim 26, Blacklidge discloses the method of performing a bone fusion as set forth in claim 25, wherein the screw holes further include one or more recesses in the internal threads of the .  
Allowable Subject Matter
Claims 22, 27-28 are objected to as being dependent upon a rejected base claim (and for informalities, above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant's argument that Blacklidge fails to disclose “implanting a screw in the intermediate offset recess at an oblique angle relative to a plane of the top surface,” Examiner respectfully disagrees. In the plate assembly of Blacklidge, “The implant 200 may be, for example, curved, curvilinear or otherwise arced between the first end 206 and the second end 208. The implant 200 may be, for example, further curved, curvilinear or otherwise arced between the first side 210 and the second side 212. The implant 200 may be, for example, curved, curvilinear or otherwise arced to match the shape of the bone that the plantar surface 204 of the implant 200 will engage” (¶59). Therefore, the recess and thereby the screw, will necessarily be implanted at an oblique angle relative to at least one plane of the top surface. Since the top surface is not flat, the top surface extends through planes. Therefore, Blacklidge meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775